September 30, 2011 Via Edgar Correspondence Ms. Linda Cvrkel Branch Chief Securities and Exchange Commission Division of Corporate Finance treet, N.E. Mail Stop 3561 Washington, DC20549 Re: Image Entertainment, Inc. Form 10-K for the year ended March 31, 2011 Filed June 29, 2011 File No. 000-11071 Dear Ms. Cvrkel: We received the letter dated September 22, 2011, from the staff of the Securities and Exchange Commission (the “Commission”) to Image Entertainment, Inc. (the “Company”), in connection with its review of our annual report on Form 10-K for the fiscal year ended March 31, 2011.We spoke with Claire Erlanger today who kindly granted our requested extension to respond by October 27, 2011. If you have any questions or comments concerning the foregoing, please feel free to contact me directly at (818) 534-9219. Sincerely, /s/ JOHN P. AVAGLIANO John P. Avagliano Chief Operating Officer and Chief Financial Officer JPA:dam
